In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Palmieri, J.), dated February 10, 2006, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff Bryan Henry (hereinafter the plaintiff, an *955eighth-grade student, allegedly sustained personal injuries when he slipped and fell while playing touch football on a wet grass field during a physical education class. The plaintiff and his mother commenced the instant action alleging, inter alia, that the defendant was negligent in the maintenance of the subject field. The defendant moved for summary judgment dismissing the complaint. The Supreme Court denied the defendant’s motion. We reverse.
In support of its motion for summary judgment, the defendant made a prima facie showing of entitlement to judgment as a matter of law (see Fintzi v New Jersey YMHA-YWHA Camps, 97 NY2d 669, 670 [2001]; Sauer v Hebrew Inst. of Long Is., 17 AD2d 245, 246 [1962], affd without op 13 NY2d 913 [1963]). In opposition thereto, the plaintiffs failed to raise a triable issue of fact (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]).
In light of the foregoing, we need not reach the defendant’s remaining contentions. Mastro, J.P., Rivera, Skelos and Covello, JJ., concur.